DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 03/17/2022.  Claims 6 has been amended, claims 7 and 8 have been canceled, and claims 11-15. Claims 6 and 11-15 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6 and 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 2A, Prong I: Independent claim 6 recites a system and independent claim 13 recites a method to use discount points honored by in-network merchant and created by consumer donations to charities. Under Step 2A, Prong I, claims 6 and 13 are directed to an abstract idea without significantly more, as they all recite a judicial exception. A method/system to use discount points honored by in-network merchant and created by consumer donations to charities is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. For example, regarding "business relations", the term means "developing relations with targeted individuals or entities to get benefit for a business" such as targeting consumers to entice them in performing a specified activity (i.e. donate money to charities) in order to use coupons with in-network merchants. Other limitations to the claims include facilitating registration of one or more consumers, one or more merchants, and one or more charity organizations, the one or more registered merchants being configured to create the in-network; facilitating use of a consumer home screen interface by the one or more consumers for accepting input and producing display of data pertaining to home, friends, adding reviews, donations made and transfer of points; producing a shop icon, a get points icon, a community update icon and a points remaining display on an initial shopping and point interface; 5facilitating the one or more consumers to select at least one charity organization from the one or more charity organizations using a charity selection interface; receiving a request for an amount of donation from the at least one of the one or more consumers for the selected at least one charity organization by an initial donation interface, wherein the initial donation interface is configured to produce the amount to donate column, a donation multiplier column, a points column and a percentage of donation row, wherein the values of the percentage of donation row are selected upon a percentage of donation interface; calculating and issuing the one or more discount coupons or points for the calculated value to the one or more consumers based on the amount of donation; facilitating use of the issued one or more discount coupons or points by the one or more consumers to a merchant from the in-network merchants to purchase goods or services, thereby transferring the one or more discount coupons or points from the one or more consumers to the merchant whose goods or services are purchased by the consumer using the one or more discount coupons or points; a facilitating use of the transferred one or more discount coupons or points by the merchant in the in-network, wherein the one or more discount coupons or points retain value after initial redemption, wherein the merchant activates discount coupons or points that were obtained from the consumer; and facilitating the one or more consumers to send a public message regarding the subject merchant, a private message to the merchant or provide a rating for the merchant wherein the step of selecting a private message function to a merchant and the step of entering text into the interface results in a private message to the merchant. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 6 and 13 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 6 and 13 recite the following additional elements: Interface, Server, Database, Electronic Device, and System. These additional elements in claims 6 and 13 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. electronic device, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 6 and 13 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶¶ [0071] [0077], for implementing the electronic device, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 11-12 and 14-15 further recite the system of claim 6 and method of claim 13, respectively. Dependent claims 11-12 and 14-15 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claim 1. For example, claims 11 and 14 describe the generic computer environment such as databases – which is only further narrowing the scope of the abstract idea recited in the independent claims. Claims 12 and 15 further describe the sending a message to the merchant – which is only further narrowing the scope of the abstract idea recited in the independent claims. 
Under Step 2A, Prong II, for dependent claims 11-12 and 14-15, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2012/0143674 to Ziskrout in view of US Publication 2015/0006426 to Sobhani and in further view of U.S. Publication 2014/0330721 to Wang.

With respect to Claim 6:
Ziskrout teaches:
A system (600) to create, use, circulate, and reuse discount coupons or points honoured by in-network merchants and created by consumer donations to charities, the system comprising (Ziskrout: ¶ [0032]):
an electronic device comprising a consumer home screen interface (610), an initial shopping and point interface (620), a charity selection interface (630), an initial donation interface (640) and a percentage of donation interface (650) (Ziskrout: ¶ [0191] “According to an embodiment of the present invention, the system may be configured to use one or more user interfaces that allow dynamic correlation between donation amount and reward type and amount. As the user increases their donation, the reward received from the advertiser and/or Influencer may also increase or change. An exemplary embodiment of this can be seen in FIG. 13. These user interfaces ("Charitable Advertisement Units" or "CHAUs") enable advertisers to create custom, rich media advertisement units infused with functionality allowing for donations to be made in conjunction with rewards to be received from the advertiser/Influencer( s) ("Charitable Checkout"). Advertisers can serve in the roles of both Influencer and sponsor, or import existing celebrity instances. In a preferred embodiment, donations may comprise donations denominated in fiat currencies. In other embodiments, donations may comprise donations of any kind, including but not limited to, donations of time, goods, services or any combination thereof. One of ordinary skill in the art would appreciate that there are numerous types of donations that may be utilized with embodiments of the present invention and embodiments of the present invention are contemplated for use with any type of donation.” Furthermore, as cited in ¶ [0078] “The rebate Toolbar, which can be installed (e.g., as a web browser plug-in) by consumers into the application displaying the virtual storefront 104, enables the consumers to view discounted prices, make purchases at such prices, and track discounts (in the form of rebates) for purchases made from selected participating and non-participating retailers.” Even further as cited in ¶ [0083] “Rights Holders may also have the capacity to indicate the agreed upon revenue share percentage of each sale that is to be retained by the participating Retailer. This is referred to as the "Distribution Fee.");
a server in communication with the electronic device, the server configured to (Ziskrout: ¶ [0064]):
facilitate use of the consumer home screen interface by the one or more consumers for accepting input and producing display of data pertaining to home, friends, adding reviews, donations made and transfer of points (Ziskrout: ¶ [0191] “According to an embodiment of the present invention, the system may be configured to use one or more user interfaces that allow dynamic correlation between donation amount and reward type and amount. As the user increases their donation, the reward received from the advertiser and/or Influencer may also increase or change.”);
produce a shop icon, a get points icon, a community update icon and a points remaining display on the initial shopping and point interface (i.e. rebate toolbar allows interface for consumer to make purchases with participating and non-participating retailers and to track discounts or reward points) (Ziskrout: ¶ [0078] “The rebate Toolbar, which can be installed ( e.g., as a web browser plug-in) by consumers into the application displaying the virtual storefront 104, enables the consumers to view discounted prices, make purchases at such prices, and track discounts (in the form of rebates) for purchases made from selected participating and non-participating retailers.”);
facilitate the one or more consumers to select at least one charity organization from the one or more charity organizations using the charity selection interface (Ziskrout: ¶ [0191] “According to an embodiment of the present invention, the system may be configured to use one or more user interfaces that allow dynamic correlation between donation amount and reward type and amount. As the user increases their donation, the reward received from the advertiser and/or Influencer may also increase or change.” Furthermore, as cited in ¶ [0193] “According to an embodiment of the present invention, users who make donations to the charities or causes associated with the Influencers that are linked to particular advertisers may be provided with public notifications (i.e., "Social Thanks") made by their heroes (i.e., Influencers) on social networks or other communication methods/devices (e.g., SMS, text messages, personalized voicemail).”);
receive a request for an amount of donation from the one or more consumers for the selected at least one charity organization by the initial donation interface, wherein the initial donation interface comprises the amount to donate column, a donation multiplier column, a points column and a percentage of donation row (i.e. users can donate an amount to a charity organization via interface, wherein they receive a reward which increases/decreases according to donation amount) (Ziskrout: ¶ [0194] “For instance, an automated social thanks may be made to all individuals who donate <$100, while personalized social thanks may be provided to all users who donate >$100. In a preferred embodiment of the present invention, all Social Thanks are provided dynamically. In this manner, the social thanks are always customized based on variables related to the transaction and such criteria can trigger second-degree customization (e.g., different social thanks at specific donation thresholds).” Furthermore, as cited in ¶ [0191] “According to an embodiment of the present invention, the system may be configured to use one or more user interfaces that allow dynamic correlation between donation amount and reward type and amount. As the user increases their donation, the reward received from the advertiser and/or Influencer may also increase or change.”), 
facilitate making a donation to a charitable organization (Ziskrout: ¶ [0193] “According to an embodiment of the present invention, users who make donations to the charities or causes associated with the Influencers that are linked to particular advertisers may be provided with public notifications (i.e., "Social Thanks") made by their heroes (i.e., Influencers) on social networks or other communication methods/devices (e.g., SMS, text messages, personalized voicemail).”);
a plurality of databases (200), the plurality of databases comprising a non-profit organizations database (210), a registered consumers database (230) and a registered merchant database (230) (Ziskrout: ¶ [0068] “The data store 112 may include any form of computing device capable of storing information and communicating with other computing devices. For example and without limitation, in embodiments the data store 112 includes a relational database management system, a stream-based database management system, or the like. A variety of suitable database management systems will be readily appreciated. The data store 112 is operatively coupled to the item transfer server 110 and the web application server 114.” Furthermore, as cited in ¶ [0071] “The business application server 120 may include any form of computing device capable of receiving and responding to requests form the web application server 114, retrieving and storing information to the data store 112, and communicating with the optimization application server 118. For example and without limitation, in embodiments the business application server 120 includes a compute server, a compute cluster, a compute cloud, or the like. Methods of the business application server 120 are described in detail hereinafter. The business application server 120 is operatively coupled to the data store 112, the web application server 114, and the optimization application server 118.”);
the system further configured to produce: an initial search for merchants interface (660) (i.e. users can select retailers via search interface) (Ziskrout: ¶ [0079] “The application displaying the virtual storefront 104 may include a Rebate Toolbar Subsystem that enables consumers to view discounted prices, make purchases at such prices, and track discounts (in the form of rebates) for purchases made from selected participating and non-participating retailers.” Furthermore, as cited in ¶ [0181] “Referring now to FIG. 7, a method for value-based pricing in conjunction with a search-driven advertising network 700 includes steps 702 and 704. At step 702, the web application server 114 receives, from the remote server 108, a result of a query.”);
a merchant crop down selection interface (670) (i.e. fig. 13 illustrates a drop down selection interface) (Ziskrout: Fig. 13 and ¶ [0191] “An exemplary embodiment of this can be seen in FIG. 13. These user interfaces ("Charitable Advertisement Units" or "CHAUs") enable advertisers to create custom, rich media advertisement units infused with functionality allowing for donations to be made in conjunction with rewards to be received from the advertiser/Influencer( s) ("Charitable Checkout").”);
a merchant attribute interface (675) (i.e. interface for pricing and item information associated with merchant or retailer) (Ziskrout: ¶ [0088] “The business application server 120 or web application server 114 may include a Report Generator that builds reports of pricing and item information for each participating Retailer and/or Rights Holder. These reports may include current pricing that can be used for batch synchronization with third party systems or historical pricing trends to demonstrate the value and performance of the system. Each report has the ability to be retrieved manually via the management dashboard or scheduled for regular delivery via settings in the management dashboard.”);
a price and discount interface (680) (Ziskrout: ¶ [0077] “The web application server 114 may include a Pricing Service that provides a web API for wholesalers and/or retailers to integrate prices generated by the price exploration and optimization subsystems into retailers' online storefronts. In addition, it provides mechanisms for wholesales and retailers to input their internal business pricing rules which constrain the pricing results generated by the system.”);
a completed transaction interface (685) (Ziskrout: ¶ [0087] “The data store 112 may also store, Point of Sale (POS) Sales data that is streamed into the system 100 from the remote server 108 of each of the Retailer partners (aka POS Partners). In embodiments, the POS sales data include, for every sale occurring during the reporting period, i) the identity of the item, ii) the price for which it sold, iii) the value of the overall transaction that included sale of the item, iv) a date/time stamp of the sale, and v) a non-identifiable user ID of the purchaser.”);
a post sale communication interface (690), the post sale communication interface including an interface for public or private messages or reviews to either subscribing charities and/or subscribing merchants wherein the step of selecting a private message function to a merchant and the step of entering text into the interface results in a private message to the merchant (i.e. social thanks is provided as a post sale communication, wherein the social thanks can be made public or private such as SMS text message) (Ziskrout: ¶ [0199] “In one embodiment, the system described herein may provide consumers the ability to send electronic charitable giving greeting cards. In such embodiments, the system is configured to allow the consumer to send the charitable giving greeting card with either the sending consumer serving as the Influencer, or selecting from a repository of existing celebrity instances. The greeting card donation is prepaid by the sending consumer, and the recipient determines which charity receives the donation.” Furthermore, as cited in ¶ [0193] “According to an embodiment of the present invention, users who make donations to the charities or causes associated with the Influencers that are linked to particular advertisers may be provided with public notifications (i.e., "Social Thanks") made by their heroes (i.e., Influencers) on social networks or other communication methods/devices (e.g., SMS, text messages, personalized voicemail). In this manner, the advertiser and charity may benefit from the friends/family/contacts of the user, as these individuals will potentially see the public notification received by the user from the Influencer and make a similar donation to a charity associated with the Influencer and make a purchase from the advertiser. FIG. 14 shows an exemplary embodiment of a "Social Thanks".”).
Ziskrout does not explicitly disclose facilitate registration of one or more consumers, one or more merchants, and one or more charity organizations, the one or more registered merchants being configured to create the in-network; wherein the values of the percentage of donation row are selected upon the percentage of donation interface; and calculate and issue the one or more discount coupons or points determined by the size of the donation to the charitable organization.
However, Sobhani further discloses:
facilitate registration of one or more consumers, one or more merchants, and one or more charity organizations, the one or more registered merchants being configured to create the in-network (Sobhani: ¶¶ [0154] [0155] “The software for implementing the donation agent can generate and support the independent website. The independent website can generate and support a plurality of interface displays. One non-limiting example of such an interface display is a login webpage. The login webpage can include input fields for accepting user input, such as login and password information of registered members of the independent website, and information as shown above, for registering new members. The login page can also include a logo of the donation agent. Some of these are shown in the Figures…Any person or entity can be a member of the independent website and/or a participant in a charitable program(s) associated with the donation agent. For example, merchants and charities can be registered members of the independent website and/or participants in the charitable program(s). Individuals, such as customers of member merchants, can be registered members of the independent website and/or participants in the charitable program(s).”); 
wherein the values of the percentage of donation row are selected upon the percentage of donation interface (Sobhani: ¶ [0156] “The independent website can generate and support another interface display. The webpage can include fields responsive to user input, such as a navigation field listing items selectable by, e.g., clicking with a user input device such as a mouse or touchpad, a search field to accept search terms for, e.g., searching for charities to which to donate, a field providing for selectable options to query, e.g., an amount of total donations to date and total donations for the current week, as a running sum or averages or typical data or goals or percentage of goals/amounts achieved so far, a field showing a running total of donations compared to a threshold or target donation total, a field showing selectable banners or logos of member merchants (e.g., merchants participating in the charitable program(s) and subscribing to services of the donation agent), where, e.g., clicking on a banner causes navigating to the corresponding merchant's website, a field showing selectable banners or logos of member charities (e.g., charities participating in the charitable program(s) and subscribing to services of the donation agent), where, e.g., clicking on a banner causes navigating to the corresponding charity's website, and a field showing various selectable options for navigating to or invoking other features of the independent website.”); and 
calculate and issue the one or more discount coupons or points determined by the size of the donation to the charitable organization (Sobhani: ¶¶ [0165] [0166] “The donation agent can perform operations to calculate the accumulated amount and compare the accumulated amount to the threshold amount. Based on the comparing, the donation agent can determine whether the accumulated amount has reached or exceeded the threshold amount. If the donation agent determines that the accumulated amount has not reached or exceeded the threshold amount, the donation agent can continue to monitor and display the verified amount accumulated toward the threshold amount based on the most recent data available…On the other hand, if the donation agent determines that the accumulated amount has reached or exceeded the threshold amount, the donation agent can announce an award of the threshold amount to a recipient.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Sobhani’s facilitate registration of one or more consumers, one or more merchants, and one or more charity organizations, the one or more registered merchants being configured to create the in-network; wherein the values of the percentage of donation row are selected upon the percentage of donation interface; and calculate and issue the one or more discount coupons or points determined by the size of the donation to the charitable organization to Ziskrout’s system (600) to create, use, circulate, and reuse discount coupons or points honoured by in-network merchants and created by consumer donations to charities.  One of ordinary skill in the art would have been motivated to do so because it “allows members to track their donation activities and donate directly to charities without having to make a purchase.” (Sobhani: ¶ [0056]).
Ziskrout and Sobhani do not explicitly disclose facilitate the one or more consumers in a selection of an in-network merchant for purchase of goods or services from the in-network merchant, via paying with money and some portion of the discount coupons or points, thereby transferring the one or more discount coupons or points from the one or more consumers to the merchant whose goods or services are purchased by the consumer using the one or more discount coupons or points; and facilitate use of the transferred one or more discount coupons or points by the merchant by activating discount coupons or points that were obtained from the consumer, wherein the one or more discount coupons or points retain value after initial redemption, and wherein the transferred discount coupons or points may be reused again within the network by the merchant.
However, Wang further discloses:
facilitate the one or more consumers in a selection of an in-network merchant for purchase of goods or services from the in-network merchant, via paying with money and some portion of the discount coupons or points, thereby transferring the one or more discount coupons or points from the one or more consumers to the merchant whose goods or services are purchased by the consumer using the one or more discount coupons or points (The Examiner notes that U.S. currency represents a point-based system that allows for reuse and wherein the points (e.g. currency) retains its value after being transferred.) (i.e. consumers can apply virtual currency towards transactions in order to reduce the amount of the transaction to purchase the good/service, wherein the virtual currency has a fixed monetary value and can be converted to U.S. currency value which can circulate and be used again by either party) (Wang: ¶ [0123] “By providing virtual currency to a consumer account that has a fixed monetary value allows the virtual currency requested by multiple issuers to be stored in a single consumer account associated with the consumer identifier. Further, as the virtual currency issued by the virtual currency issuing module 512b-l has a fixed monetary value, the total value of virtual currency stored in the consumer account can be used for transactions performed at any retailers that conducts transactions through the payment processing network 512. The consumer is thereby not limited to using the virtual currency at selected merchant or partners of merchants, as is typically the case in many current virtual currency systems that are managed by merchants ( e.g., airline mileage programs, gas station rewards, grocery store points). This provides greater flexibility for the use of the virtual currency over traditional systems.” Furthermore, as cited in ¶ [0038] “The term "converted transaction total" may refer to data indicating the result of a conversion of transaction amount from a first unit of value to a second unit of value. For example, the converted transaction total may be based on a conversion using a value exchange rate between a transaction currency and virtual currency. For instance, if a transaction total is $10 US Dollars (USD) and the value exchange rate between a virtual currency unit of value (e.g., points, virtual dollars, etc.) and the transaction currency ( e.g., USD) is 100-1, the converted transaction total may include 1000 virtual currency units of value (e.g., points, virtual dollars, etc.).”); and
facilitate use of the transferred one or more discount coupons or points by the merchant by activating discount coupons or points that were obtained from the consumer, wherein the one or more discount coupons or points retain value after initial redemption, and wherein the transferred discount coupons or points may be reused again within the network by the merchant (The Examiner notes that U.S. currency represents a point-based system that allows for reuse and wherein the points (i.e. currency) retains its value after being transferred.) (i.e. merchant interface allows merchant to distribute virtual currency, wherein the virtual currency has a fixed monetary value and can be converted to monetary value which can circulate and be used again by either party such as points that may be reused again by participating entities such as consumers or merchants) (Wang: ¶¶ [0110] [0111] “In step 1102, the server computer 512 receives a virtual currency issuance request message for issuance of virtual currency. The virtual currency issuance request message may be from a requestor (e.g., a virtual currency issuer or issuer) for the issuance of virtual currency to be given to a consumer. For example, a requestor may be a merchant that would like to distribute loyalty points with a set value to a consumer, such as reward points. As an example, a merchant may want to have 1000 units of virtual currency issued to a consumer. In another example, a merchant may want to have 1000 units of virtual currency issued to each of a plurality of consumers…In embodiments of the present invention, the virtual currency server computer 512 may receive the virtual currency request message from a consumer or a merchant via the virtual currency server computer 512 via an internet controller 520. In some embodiments, the virtual currency server computer 512 may receive the virtual currency request message from a consumer or a merchant via a web-based portal (e.g., website) or using a software application stored on a memory of the mobile device 502. In other embodiments, the virtual currency request message may be from a payment processing network 514 associated with the virtual currency server computer 512.” Furthermore, as cited in ¶ [0123] “By providing virtual currency to a consumer account that has a fixed monetary value allows the virtual currency requested by multiple issuers to be stored in a single consumer account associated with the consumer identifier. Further, as the virtual currency issued by the virtual currency issuing module 512b-l has a fixed monetary value, the total value of virtual currency stored in the consumer account can be used for transactions performed at any retailers that conducts transactions through the payment processing network 512. The consumer is thereby not limited to using the virtual currency at selected merchant or partners of merchants, as is typically the case in many current virtual currency systems that are managed by merchants ( e.g., airline mileage programs, gas station rewards, grocery store points). This provides greater flexibility for the use of the virtual currency over traditional systems.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Wang’s facilitate the one or more consumers in a selection of an in-network merchant for purchase of goods or services from the in-network merchant, via paying with money and some portion of the discount coupons or points, thereby transferring the one or more discount coupons or points from the one or more consumers to the merchant whose goods or services are purchased by the consumer using the one or more discount coupons or points; and facilitate use of the transferred one or more discount coupons or points by the merchant by activating discount coupons or points that were obtained from the consumer, wherein the one or more discount coupons or points retain value after initial redemption, and wherein the transferred discount coupons or points may be reused again within the network by the merchant to Ziskrout’s system (600) to create, use, circulate, and reuse discount coupons or points honoured by in-network merchants and created by consumer donations to charities.  One of ordinary skill in the art would have been motivated to do so because “this provides greater flexibility for the use of the virtual currency over traditional systems.” (Wang: ¶ [0123]).
With respect to Claim 13:
All limitations as recited have been analyzed and rejected to claim 6. Claim 13 recites “a method to create, use, circulate, and reuse one or more discount coupons or points honoured by in-network merchants and created by consumer donations to charities, the method comprising:” (Ziskrout: ¶ [0032]) the steps performed by system claim 6. Claim 13 does not teach or define any new limitations beyond claim 6. Therefore it is rejected under the same rationale.

With respect to Claim 11:
Ziskrout teaches:
The system as claimed in claim 6, comprising a database of past transactions to store a plurality of data indicating past transactions of each of the one or more consumers, wherein the one or more merchants of the in-network are positioned to review information upon the database of past transactions (Ziskrout: ¶¶ [0072]-[0074] “Embodiments of the system 100 can be employed to apply price optimizations to the sales of services and goods (including digital downloads). Such embodiments employ pricing algorithms that interface with a network of rights holders and retailers to use a broad range of sales and pricing data in order to establish an optimal price. To do so, the system 100 engages the participation of consumers to provide a seamless price testing experience and transaction tracking mechanism that is fully integrated into the work flow of existing third party online sales channels ("Retailers") or instances of Virtual Storefronts without the need of awareness, cooperation or permission on the part of such Retailers…In embodiments of the system 100, a collection of subsystems may be used either independently or in combination with each other or with other subsystems, including:…In embodiments the data store 112 may include a Demand Database Subsystem that tracks sales of various commodities at various prices and discount levels at various points in time and across various retailers.”).
With respect to Claim 14:
All limitations as recited have been analyzed and rejected to claim 11. Claim 14 does not teach or define any new limitations beyond claim 11. Therefore it is rejected under the same rationale.

With respect to Claim 12:
Ziskrout teaches:
The system as claimed in claim 6, wherein the post sale communication interface includes interfaces for sending a public message regarding the subject merchant, a private message to the merchant or a rating for the merchant (i.e. social thanks is provided as a post sale communication from the consumer to the merchant/charitable organization, wherein the social thanks can be made public or private such as SMS text message) (Ziskrout: ¶ [0199] “In one embodiment, the system described herein may provide consumers the ability to send electronic charitable giving greeting cards. In such embodiments, the system is configured to allow the consumer to send the charitable giving greeting card with either the sending consumer serving as the Influencer, or selecting from a repository of existing celebrity instances. The greeting card donation is prepaid by the sending consumer, and the recipient determines which charity receives the donation.” Furthermore, as cited in ¶ [0193] “According to an embodiment of the present invention, users who make donations to the charities or causes associated with the Influencers that are linked to particular advertisers may be provided with public notifications (i.e., "Social Thanks") made by their heroes (i.e., Influencers) on social networks or other communication methods/devices (e.g., SMS, text messages, personalized voicemail). In this manner, the advertiser and charity may benefit from the friends/family/contacts of the user, as these individuals will potentially see the public notification received by the user from the Influencer and make a similar donation to a charity associated with the Influencer and make a purchase from the advertiser. FIG. 14 shows an exemplary embodiment of a "Social Thanks".”). 
With respect to Claim 15:
All limitations as recited have been analyzed and rejected to claim 12. Claim 15 does not teach or define any new limitations beyond claim 12. Therefore it is rejected under the same rationale.


Response to Arguments
Applicant’s arguments see pages 7-15 of the Remarks disclosed, filed on 03/17/2022, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 6, 9, and 10 have been considered but are not persuasive:
The Applicant asserts “As can be seen from different examples of Commercial or Legal interaction , the subject matter of the present invention does not fall under any of the Commercial or Legal Interactions…Accordingly, the amended independent claim 6 does not relate to the judicial exception of commercial or legal interaction and thus, does not relate to methods of organizing human activity. Hence, the amended independent claim 6 pass the test of Prong 1 of the revised Step 2A of revised analysis (Prong 1 of Step 2A: No) and is patent eligible.” The Examiner respectfully disagrees. A method/system to use discount points honored by in-network merchant and created by consumer donations to charities is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. For example, regarding "business relations", the term means "developing relations with targeted individuals or entities to get benefit for a business" such as targeting consumers to entice them in performing a specified activity (i.e. donate money to charities) in order to use coupons with in-network merchants.  
The Applicant also asserts “Applicant's claim 6 is directed to a system to encourage consumers to perform charity. For the same, the system comprises an electronic device for performing the act of charity, a server in communication to the electronic device, and a plurality of databases. The server facilitates a plurality of consumers, a plurality of merchants, and a plurality of charity organizations to register with the system. The plurality of merchants make an in-network. After registration, a consumer is facilitated to select at least one charity organization to perform an act of charity. Once the consumer performs charity, one or more discount coupons are issued to the consumer based on the amount of charity. The consumer is able to use the issued discount coupons with any merchant of the in-network. The discount coupons are further used by the consumer for purchasing from a merchant of the in-network. Hence, the system encourages consumers to perform more charity as they get more discount coupons in return. On using the discount coupon to purchase goods or services from a merchant of in-network, the discount coupons are transferred to the merchant. The discount coupons retain their initial value after their use, and hence, the merchant is allowed to reuse the transferred discount coupons. The discount coupons retain their values after the initial redemption. Hence, even though the merchant sales the goods or services to the consumer on discounted price, the loss to the merchant is compensated by the reuse of the transferred discount coupons. Hence, the merchant is also encouraged to participate in the act of charity. Thus, in turn, the system enables the consumers to donate to a charity, by encouraging to donate more amount to get more discount coupons…It is respectfully submitted that amended claim 6, as a whole, does not merely recite a commercial or legal interaction, but includes additional features (which even if considered conventional, arguendo, by the Office Action, should still be given weight in accordance with the revised Step 2A analysis) related to an electronic device, a server in communication with the electronic device, and a plurality of databases in communication with the server that applies or relies on the alleged judicial exception so as to impose a meaningful limit on the alleged judicial exception…The features recited in independent claim 6 encourages and enables a consumer to perform donation to one or more charity organizations. On performing donation, one or more discount coupons are issued to the consumer based on the amount of donation, thereby encouraging the consumer to perform more donations. The one or more discount coupons are transferred to a merchant on purchase of goods or services by the consumer. The discount coupons retain their values after the initial redemption. Hence, the merchant is able to reuse the discount coupons in the in-network with other merchants or transfer the discount coupons to third parties or other downstream recipients, thereby encouraging the merchants to participate in the system to donate to charity organizations.” The Examiner respectfully disagrees. Claims 6 and 13 recite the following additional elements: Interface, Server, Database, Electronic Device, and System. These additional elements in claims 6 and 13 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. electronic device, and therefore do not integrate the abstract idea into a practical application. Furthermore, the coupons being points that are transferrable and retain their value after use (such as U.S. currency) is not an additional element that integrates the judicial exception (abstract idea) into a practical application.
The Applicant finally asserts “Applicant's claim 6 is directed to a system to enable and encourage a consumer to donate to charity organizations. For the same, the system includes an electronic device, a server. The system further includes a plurality of databases in communication with the server. When a consumer performs donation to a charity organization, one or more discount coupons are issued to the consumer based on the amount of donation. The consumer is able to use the discount coupons to purchase goods or services from the in-network merchant. Hence, a consumer is encouraged to donate more amount in order to get more amount of discount coupons. Further, on the purchase made by the consumer, the discount coupons are transferred to the merchant. The discount coupons retain their values after the initial redemption. The merchant is able to reuse the discount coupons to other in-network merchants or to a third party. Hence, even though the merchant sales the goods or services to the consumer on discounted price, the loss to the merchant is compensated by the reuse of the transferred discounted coupons obtained by the consumer. Hence, the merchant is also encouraged to participate in the act of donation. Further, the system of the present invention offers advantage in terms helping non-profits raise needed funds and helping consumers save money in the purchase of goods and services within the system. The system also offers advantages to the merchants within the system to increase sales via controlled discounts, increase knowledge of consumer habits by review of past transaction information and saving money by obtaining, transferring and reusing the discount coupons or points within the system. The present invention also provides various user interfaces to allow various form of communication between the various parties within the system.” The Examiner respectfully disagrees. Claims 6 and 13 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶¶ [0071] [0077], for implementing the electronic device, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, the coupons being points that are transferrable and retain their value after use (such as U.S. currency) is not an additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. Therefore, the rejection(s) of claim(s) 6 and 11-15 under 35 U.S.C. § 101 is maintained above with an updated analysis.
Examiner would additionally like to note that Claim 6 was rejected under 35 U.S.C. § 101 as being directed to software per se in a Non-Final Rejection filed on 11/17/2021. The Applicant has amended claim 6 of the present invention to include hardware components like, a server, an electronic device and a plurality of databases from claim 9 and claim 10. The system of the present invention is a combination of hardware and software, where the hardware components provides a platform for the software to run. The electronic device is having a plurality of interfaces for performing a plurality of tasks by giving commands over the electronic device. The electronic device is in communication with the server and the plurality of databases for performing a pluality of tasks in the system of the present invention. Therefore, the rejection(s) of claim(s) 6. 9, and 10 under 35 U.S.C. § 101 as being directed to software per se is withdrawn.
Applicant’s arguments see pages 16-21 of the Remarks disclosed, filed on 03/17/2022, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 6, 9, and 10 over Ziskrout in view of Sobhani and in further view of Wang have been considered but are not persuasive. The Applicant asserts “Wang merely discloses a system and a method for verifying and processing transactions using virtual currency. Firstly, Wang does not disclose a system for charity donations, rather for a virtual currency transaction processing system. Secondly, Wang is completely silent about the transfer of the discount coupons or points from the consumer to the merchant in exchange of the goods or services by the merchant. Further, nowhere, does Wang disclose that the discount coupons or points retain their values after the initial redemption. Hence, there is no point in Wang to “reuse” the transferred discount coupons or points by the merchant in the network…However, the Applicant respectfully disagrees with the Office Action. The Office Action presumably compares the reuse of the discount coupons by the merchants of the present invention with the request of the issuance of the virtual currency by the consumer as stated in Wang. The claimed reuse of the discount coupons or points by the merchant requires prior activation of the transferred discount coupons or points…Further, Wang nowhere disclose the transfer of the discount coupons or points. Instead, Wang disclose that the transaction of the payment is done in the form of a payment transaction or a non-payment transaction wherein the non-payment transaction is a coupon request or an account balance request. The coupon is generated for use at the merchant location, thereby indicating use of the coupons by the consumer at the merchant to purchase goods or services. However, there is no teaching of transfer of the coupons from the consumer to the merchant in Wang…Furthermore, Wang does not disclose that the transferred discount coupons or points are reused within the network. The present invention disclose that the discount coupons or points retain their values after the initial redemption. However, Wang discloses that the discount coupons of the consumer associated with a mobile device is generated that are to be used at the merchant location. Hence, Wang fails to disclose that the discount coupons retain their values after the initial redemption. Also, Wang fails to disclose the activation of the discount coupons or points obtained from the consumer. In fact, Wang nowhere discloses the reuse of the obtained discount coupons or points from the consumer. The present invention discloses the reuse of the discount coupons or points within the network as the discount coupons or points retains their values after initial redemption, thereby providing benefits to the merchant in the system in terms of compensating the losses and encouraging the merchant to participate. Wang disclose a virtual transaction processing including virtual currency, where the purchase history of the consumer may generate a coupon to be used at the merchant location. But, the claimed invention discloses the reuse of the transferred discount coupons or point by the merchant within the network.” The Examiner respectfully disagrees. Examiner notes that U.S. currency represents a point-based system that allows for reuse and wherein the points (i.e. currency) retains its value after being transferred. According to ¶ [0123] of the Wang reference; “By providing virtual currency to a consumer account that has a fixed monetary value allows the virtual currency requested by multiple issuers to be stored in a single consumer account associated with the consumer identifier. Further, as the virtual currency issued by the virtual currency issuing module 512b-l has a fixed monetary value, the total value of virtual currency stored in the consumer account can be used for transactions performed at any retailers that conducts transactions through the payment processing network 512. The consumer is thereby not limited to using the virtual currency at selected merchant or partners of merchants, as is typically the case in many current virtual currency systems that are managed by merchants ( e.g., airline mileage programs, gas station rewards, grocery store points). This provides greater flexibility for the use of the virtual currency over traditional systems.” Furthermore, as cited in ¶ [0038] “The term "converted transaction total" may refer to data indicating the result of a conversion of transaction amount from a first unit of value to a second unit of value. For example, the converted transaction total may be based on a conversion using a value exchange rate between a transaction currency and virtual currency. For instance, if a transaction total is $10 US Dollars (USD) and the value exchange rate between a virtual currency unit of value (e.g., points, virtual dollars, etc.) and the transaction currency ( e.g., USD) is 100-1, the converted transaction total may include 1000 virtual currency units of value (e.g., points, virtual dollars, etc.).” It is clear from the disclosure above that the Wang reference teaches that consumers can apply virtual currency towards transactions in order to reduce the amount of the transaction to purchase the good/service, wherein the virtual currency has a fixed monetary value and can be converted to U.S. currency value which can be circulated and be used again by either party such as the merchant or consumer. Therefore, the rejection(s) of claim(s) 6 and 11-15 under 35 U.S.C. § 103(a) is provided above with updated citations.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
May 27, 2022